Title: Orderly Book, 31 October 1758
From: Washington, George
To: 



[31 October 1758]

Loyal Hannon Tuesday Octr 31 1758
G. O.
Parole Dorset
Field Officer for to morrow Lt C. Hamilton.
Adjutant for to morrow 1st B. Pensilvanians.
The R. Americans is to have a Guard of 1 Lt 1 Serjt & 25 Rank & file for the Genl when the Genl enters the Camp, the

Soldiers are to turn out of their Tents without Arms the Officers of each Corps in the Center.
The Officers to mount Guard in their Regimentls.
If any Arms are wanted a return is to be made to the Commanding Officer.
The Field Officer of the day is to make his Rounds, the Capt. of the Artillery is to make the Second rounds the Sub. of the Same Guard to make the 3d Rounds. They are to apply to the Artillery for a Lanthorn, the out Guards are to open a Communication from post to post to pass thro. the Lines of Centries.
